                                                                1   Marquis Aurbach Coffing
                                                                    Chad F. Clement, Esq.
                                                                2   Nevada Bar No. 12192
                                                                    Jared M. Moser, Esq.
                                                                3   Nevada Bar No. 13003
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    cclement@maclaw.com
                                                                6   jmoser@maclaw.com
                                                                    Attorneys for Defendant Richland
                                                                7   Holdings, Inc. d/b/a AcctCorp
                                                                    of Southern Nevada
                                                                8
                                                                                                UNITED STATES DISTRICT COURT
                                                                9
                                                                                                          DISTRICT OF NEVADA
                                                               10
                                                                    MARIEBELLE F. TABALBA,                         Case Number: 2:19-CV-01115
                                                               11
                                                                                                  Plaintiff,         STIPULATION AND ORDER TO
MARQUIS AURBACH COFFING




                                                               12                                                      EXTEND DEADLINE FOR
                                                                           vs.                                     DEFENDANT RICHLAND HOLDINGS,
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                      INC., DBA ACCTCORP OF
                                                                    RICHLAND HOLDINGS, INC. D/B/A                  SOUTHERN NEVADA, TO RESPOND
                                Las Vegas, Nevada 89145




                                                               14   ACCTCORP OF SOUTHERN NEVADA,                         TO THE COMPLAINT
                                  10001 Park Run Drive




                                                               15                                 Defendant.                  (FIRST REQUEST)
                                                               16

                                                               17

                                                               18          Defendant Richland Holdings, Inc. d/b/a AcctCorp of Southern Nevada (“AcctCorp”), by
                                                               19   and through its counsel of record, the law firm of Marquis Aurbach Coffing, and Plaintiff
                                                               20   Mariebelle F. Tabalba (“Tabalba”), by and through her counsel of record, the law firms of
                                                               21   Haines & Krieger, LLC and Knepper & Clark, LLC, hereby stipulate and agree as follows:
                                                               22          1.      On June 26, 2019, Tabalba filed her Complaint [ECF No. 1] in the United States
                                                               23   District Court, District of Nevada.
                                                               24          2.      The Complaint and Summons were served upon AcctCorp on July 1, 2019.
                                                               25          3.      AcctCorp’s response to the Complaint is currently due on July 22, 2019.
                                                               26   ///
                                                               27   ///
                                                               28   ///
                                                                                                               Page 1 of 2
                                                                                                                               MAC:14665-017 3786647_1.docx 7/16/2019 11:47 AM
                                                                1          4.      The parties have agreed to extend the deadline for AcctCorp to respond to the

                                                                2   Complaint to August 5, 2019, to provide AcctCorp’s counsel additional time to investigate the

                                                                3   underlying facts.

                                                                4          IT IS SO STIPULATED.

                                                                5   Dated this   day of July, 2019.                  Dated this    day of July, 2019.

                                                                6   MARQUIS AURBACH COFFING                          KNEPPER & CLARK, LLC

                                                                7          /s/ Jared M. Moser                        By:      /s/ Matthew I. Knepper
                                                                    By: Chad F. Clement, Esq.                              Matthew I. Knepper, Esq.
                                                                8       Nevada Bar No. 12192                               Nevada Bar No. 12796
                                                                        Jared M. Moser, Esq.                               Miles N. Clark, Esq.
                                                                9       Nevada Bar No. 13003
                                                                        10001 Park Run Drive                               Nevada Bar No. 13848
                                                               10       Las Vegas, Nevada 89145                            10040 W. Cheyenne Avenue,
                                                                        tcoffing@maclaw.com                                Suite 170-109
                                                               11       cclement@maclaw.com                                Las Vegas, NV 89129
                                                                        jmoser@maclaw.com                                  Telephone: (702) 825-6060
MARQUIS AURBACH COFFING




                                                               12       Attorneys for Richland Holdings, Inc.,             Fax: (702) 447-8048
                                                                        dba AcctCorp of Southern Nevada                    matthew.knepper@knepperclark.com
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                          miles.clark@knepperclark.com
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                                                                                     HAINES & KRIEGER, LLC
                                                               15
                                                                                                                           David H. Krieger, Esq.
                                                               16                                                          Nevada Bar No. 9086
                                                                                                                           8985 S. Eastern Avenue, Suite 350
                                                               17                                                          Henderson, NV 89123
                                                                                                                           Telephone: (702) 880-5554
                                                               18                                                          Fax: (702) 385-5518
                                                                                                                           dkrieger@hainesandkrieger.com
                                                               19
                                                                                                                           Attorneys for Plaintiff
                                                               20

                                                               21
                                                                                                                  ORDER
                                                               22
                                                                           Based on the forgoing stipulation and for good cause appearing,
                                                               23
                                                                           IT IS SO ORDERED that AcctCorp’s deadline to respond to the complaint is extended
                                                               24
                                                                    to August 5, 2019.
                                                               25
                                                                           Dated this 17th of July, 2019.
                                                               26

                                                               27                                                    UNITED STATES MAGISTRATE JUDGE

                                                               28
                                                                                                                 Page 2 of 2
                                                                                                                                  MAC:14665-017 3786647_1.docx 7/16/2019 11:47 AM
